DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No.61/581,105, 61/582,822 and 61/586,112, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  “Syntax element in Slice header for signaling both WPP substreams' and Tiles' entry points” is not disclosed in the earlier provisional applications listed above.
The priority date of the instant application is Feb. 2, 2012.



Claim Objections
Claims 21 and 31 are objected to because of the following informalities: “an entry point of for decoding” should be “an entry point [[of]] for decoding”; and “the entry point information include” should be “the entry point information includes”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). Adding the limitation “ wherein the entry point information is configured in the slice header” does not patentably distinguish the inventions because the patent also claims the offset syntax elements are in a slice header. 
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 
Claims 21-31 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 11,240,506 B2. This is a statutory double patenting rejection.

Instant Application  17/563,135
Patent  11,240,506 B2 (16/918,418)
21. A video encoding method, performed by an encoding apparatus, comprising:
deriving entry point information specifying an entry point of for decoding at least one substream for a picture;
reconstructing a picture;
deblocking filtering on the picture;
encoding the entry point information to generate a bitstream; and
outputting the generated bitstream, wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element representing the entry point of the substream 
when the number of the offset syntax elements is larger than 0, 

wherein the offset syntax element represents the number of bytes between the two entry points, 
wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, wherein the length syntax element represents a bits length of the offset syntax element, 

wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, 
wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and
wherein the entry point information is configured in the slice header.

1. A video encoding method, performed by an encoding apparatus, comprising: 

deriving entry point information specifying an entry point of a substream for the picture; 


reconstructing a picture; 

deblocking filtering on the picture; 

encoding the entry point information to generate a bitstream; and 

outputting the generated bitstream, wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element representing an entry point offset 

the length syntax element is signaled 
when the number of the offset syntax elements is larger than 0,


wherein the entry point information includes a length syntax element representing a bits length of the offset syntax element, 
wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element and 

wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and 

wherein the offset syntax element is signaled when the number of the offset syntax elements is larger than 0.
22. The method of claim 21, wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.  
2. The method of claim 1, wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.  
23. The method of claim 22, wherein a maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded.  
3. The method of claim 2, wherein a maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded.  
24. The method of claim 22, wherein a maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.  
4. The method of claim 2, wherein a maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.  
25.  The method of claim 21, 
wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) sub streams.
5.  The method of claim 1, 
wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) sub streams.
26. A video decoding method, performed by a decoding apparatus, comprising: 
deriving entry point information specifying an entry point of a substream for a picture from a bitstream; 
decoding the substream based on the entry point information; 

reconstructing the picture; and 

deblocking filtering on the picture, 
wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, 

wherein the entry point information includes an offset syntax element representing the entry point of the substream when the number of the offset syntax elements is larger than 0, 

wherein the offset syntax element represents the number of bytes between the two entry points, 

wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, 



wherein the length syntax element represents a bits length of the offset syntax element, 


wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, 

wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and 

wherein the entry point information is configured in the slice header.

6. A video decoding method, performed by a decoding apparatus, comprising: 
obtaining entry point information specifying an entry point of a substream for a picture from a bitstream; 


reconstructing the picture based on the entry point information; and 

deblocking filtering on the picture, 
wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, 


wherein the offset syntax element is signaled when the number of the offset syntax elements is larger than 0. 

wherein the entry point information includes an offset syntax element representing an entry point offset between in bytes two entry points, 

wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element and the length syntax element is signaled when the number of the offset syntax elements is larger than 0, 

wherein the entry point information includes a length syntax element representing a bits length of the offset syntax element, 

wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element



wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and 


27.  The method of claim 26, 
wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.
7.  The method of claim 26, 
wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.
28.  The method of claim 27, 
wherein a maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded. 

8.  The method of claim 27, 
wherein a maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded. 

29.  The method of claim 27, wherein a maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.
9.  The method of claim 27, wherein a maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.
30.  The method of claim 26, wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) substreams.
10.  The method of claim 26, wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) substreams.
31. A non-transitory computer readable storage medium storing a bitstream generated by a method, the method comprising: 

deriving entry point information specifying an entry point of for decoding at least one substream for a picture; 

reconstructing the picture; 

deblocking filtering on the picture;
encoding the entry point information to generate a bitstream; and 

outputting the generated bitstream, 
wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element 
representing the entry point of the substream 
when the number of the offset syntax elements is larger than 0, wherein the offset syntax element represents 
the number of bytes between the two entry points, 
wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, 





wherein the length syntax element represents 
a bits length of the offset syntax element, 

wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, 

wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and 

wherein the entry point information is configured in the slice header.

11. A non-transitory computer readable storage medium storing encoded information causing a video decoding apparatus to perform operations comprising: 
obtaining entry point information specifying an entry point of a substream for a picture from a bitstream;
 
reconstructing the picture based on the entry point information; and 
deblocking filtering on the picture, wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element representing an entry point offset between in bytes two entry points, wherein the entry point information includes a length syntax element representing a bits length of the offset syntax element, wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element and the length syntax element is signaled when the number of the offset syntax elements is larger than 0, wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and wherein the offset syntax element is signaled when the number of the offset syntax elements is larger than 0.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 26-29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 respectively, of U.S. Patent No. 10,742,985 B2 in view of Misra et al., (U.S. Patent Application Publication No. 2013/003830 A1), [hereinafter Misra], as cited by applicant. The instant application discloses all the limitations of the patent, as shown in the table below. However, the patent does not explicitly disclose reconstructing a picture, a deblocking filter and wherein the offset syntax element is signaled when the number of the offset syntax elements is larger than 0. Misra suggests reconstructing a picture (a macroblock may be reconstructed by obtaining…; 0073 Fig. 1), a deblocking filter (Blocking distortion may be reduced by applying a de-blocking filter to every decoded macroblock; 0073 and Fig. 1). There is no patentable difference by adding the descriptive language “representing the entry point of the substream” since the deriving limitation recites that it is an entry point of a substream. Therefore, it would have been obvious at the time invention was filed to incorporate the video decoding/encoding method/medium of the patent with the signaling concepts suggested by Misra. The motivation would be to reduce the number of bits transmitted. 

Instant Application  17/563,135
Patent 10,742,985 (16/292,037)
21. A video encoding method, performed by an encoding apparatus, comprising: 
deriving entry point information specifying an entry point of for decoding at least one 
substream for a picture;
reconstructing a picture; 
deblocking filtering on the picture; 
encoding the entry point information to generate a bitstream; and 
outputting the generated bitstream, wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element 
representing the entry point of the substream 
when the number of the offset syntax elements is larger than 0, 
wherein the offset syntax element represents the number of bytes between the two entry points, 
wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, wherein the length syntax element represents a bits length of the offset syntax element, 


wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, 
wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and 
wherein the entry point information is configured in the slice header.

1. A video encoding method, performed by an encoding apparatus, comprising: 
deriving entry point information specifying an entry point of a 
substream for a picture; 


encoding the entry point information to generate a bitstream; and 
outputting the generated bitstream, wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element 

when the number of the offset syntax elements is larger than 0, 
wherein the offset syntax element represents an entry point offset between two entry points, 
wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, wherein the length syntax element represents a bits length for the offset syntax element, 
wherein the offset syntax element represents the number of bytes between the two entry points, 
wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, 
wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and 
wherein the entry point information is configured in the slice header.
22. The method of claim 21, wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.  
2. The method of claim 1, wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.
23. The method of claim 22, wherein a maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded.  
3. The method of claim 2, wherein a maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded.
24. The method of claim 22, wherein a maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.  
4. The method of claim 2, wherein a maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.
25.  The method of claim 21, 
wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) sub streams.

26. A video decoding method, performed by a decoding apparatus, comprising: 
deriving entry point information specifying an entry point of a substream for a picture from a bitstream; 
decoding the substream based on the entry point information; 
reconstructing the picture; and 

deblocking filtering on the picture, 
wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element 
representing the entry point of the substream 
when the number of the offset syntax elements is larger than 0, 

wherein the offset syntax element represents the number of bytes between the two entry points, wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, wherein the length syntax element represents a bits length of the offset syntax element, 



wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and wherein the entry point information is configured in the slice header.
5. A video decoding method, performed by a decoding apparatus, comprising: 
obtaining entry point information specifying an entry point of a substream for a picture from a bitstream; and 


reconstructing the picture based on the entry point information, 

wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element 


when the number of the offset syntax elements is larger than 0, 

wherein the offset syntax element represents an entry point offset between two entry points, wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, wherein the length syntax element represents a bits length of the offset syntax element, 
wherein the offset syntax element represents the number of bytes between the two entry points, 
wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and wherein the entry point information is configured in the slice header.
27.  The method of claim 26, 
wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.
6. The method of claim 5, wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.
28.  The method of claim 27, 
wherein a maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded. 

7. The method of claim 6, wherein a maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded.
29.  The method of claim 27, wherein a maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.
8. The method of claim 6, wherein a maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.
30.  The method of claim 26, wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) substreams.

31. A non-transitory computer readable storage medium storing a bitstream generated by a method, the method comprising: 

deriving entry point information specifying an entry point of for decoding at least one substream for a picture; 
reconstructing the picture; 

deblocking filtering on the picture;
encoding the entry point information to generate a bitstream; and 
outputting the generated bitstream, 
wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element 
representing the entry point of the substream 
when the number of the offset syntax elements is larger than 0, wherein the offset syntax element represents 
the number of bytes between the two entry points, 
wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, 





wherein the length syntax element represents 
a bits length of the offset syntax element, 

wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, 

wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and 

wherein the entry point information is configured in the slice header.
9. A non-transitory computer readable storage medium storing encoded information causing a video decoding apparatus to perform operations comprising: 
obtaining entry point information specifying an entry point of a substream for a picture from the encoded information; and 
reconstructing the picture based on the entry point information, 



wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element 


when the number of the offset syntax elements is larger than 0, wherein the offset syntax element represents 
an entry point offset between two entry points, 
wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, 

wherein the offset syntax element represents
the number of bytes between the two entry points, 

wherein the length syntax element represents a bits length of the offset syntax element, 

wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, 

wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and 

wherein the entry point information is configured in the slice header.


Claims 21, 25-26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 8, and 12 respectively, of U.S. Patent No. 10,356,414 B2 in view of Misra et al., (U.S. Patent Application Publication No. 2013/003830 A1), [hereinafter Misra], as cited by applicant. The instant application discloses all the limitations of the patent, as shown in the table below. However, the patent does not explicitly disclose reconstructing a picture, a deblocking filter and wherein the offset syntax element is signaled when the number of the offset syntax elements is larger than 0. Misra suggests reconstructing a picture (a macroblock may be reconstructed by obtaining…; 0073 Fig. 1), a deblocking filter (Blocking distortion may be reduced by applying a de-blocking filter to every decoded macroblock; 0073 and Fig. 1). There is no patentable difference between obtainging and deriving, or by adding the descriptive language “representing the entry point of the substream” since the deriving limitation recites that it is an entry point of a substream. Therefore, it would have been obvious at the time invention was filed to incorporate the video decoding/encoding method/medium of the patent with the signaling concepts suggested by Misra. The motivation would be to reduce the number of bits transmitted. 

Instant Application  17/563,135
Patent 10,356,414 (15/860,412)
21. A video encoding method, performed by an encoding apparatus, comprising: 





deriving entry point information specifying an entry point of for decoding at least one 
substream for a picture;
reconstructing a picture; 
deblocking filtering on the picture; 
encoding the entry point information to generate a bitstream; and 
outputting the generated bitstream, 

wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, 

wherein the entry point information includes an offset syntax element 
representing the entry point of the substream 
when the number of the offset syntax elements is larger than 0, 
wherein the offset syntax element represents the number of bytes between the two entry points, 
wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, wherein the length syntax element represents a bits length of the offset syntax element, 

wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, 
wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and 
wherein the entry point information is configured in the slice header.

1. A video encoding method, performed by an encoding apparatus, comprising: 
encoding entry point information specifying an entry point of a 
substream for a picture; 


deriving a bitstream including the encoded entry point information; and 
transmitting the entry point information through the bitstream, 





wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, 

wherein the entry point information includes an offset syntax element 


when the number of the offset syntax elements is larger than 0, 
wherein the offset syntax element represents an entry point offset in bytes between two entry points, 
wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, 
wherein the length syntax element represents a bits length of the offset syntax element, 

wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, and 
wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header.
2. The method of claim 1, wherein the entry point information is in the slice header obtained from the bitstream.
25.  The method of claim 21, 
wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) sub streams.
6. The method of claim 1, wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) substreams.
26. A video decoding method, performed by a decoding apparatus, comprising: 
deriving entry point information specifying an entry point of a substream for a picture from a bitstream; 
decoding the substream based on the entry point information; 
reconstructing the picture; and 

deblocking filtering on the picture, 
wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element 
representing the entry point of the substream 
when the number of the offset syntax elements is larger than 0, 

wherein the offset syntax element represents the number of bytes between the two entry points, wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, wherein the length syntax element represents a bits length of the offset syntax element, 



wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and wherein the entry point information is configured in the slice header.
7. A video decoding method, performed by a decoding apparatus, comprising: 
obtaining entry point information specifying an entry point of a substream for a picture from a bitstream; and reconstructing the picture based on the entry point information, wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element when the number of the offset syntax elements is larger than 0, wherein the offset syntax element represents an entry point offset in bytes between two entry points, wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, wherein the length syntax element represents a bits length of the offset syntax element, wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, and wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header. 
8. The method of claim 7, wherein the entry point information is in the slice header obtained from the bitstream.
30.  The method of claim 26, wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) substreams.
12. The method of claim 7, wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) sub streams.




Claims 21-24, 26-29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7-9, 6, 5, 7-9, and 6 respectively, of U.S. Patent No. 9,883,185 B2 in view of Misra et al., (U.S. Patent Application Publication No. 2013/003830 A1), [hereinafter Misra], as cited by applicant. The instant application discloses all the limitations of the patent, as shown in the table below. However, the patent does not explicitly disclose reconstructing a picture, a deblocking filter and wherein the offset syntax element is signaled when the number of the offset syntax elements is larger than 0. Misra suggests reconstructing a picture (a macroblock may be reconstructed by obtaining…; 0073 Fig. 1), a deblocking filter (Blocking distortion may be reduced by applying a de-blocking filter to every decoded macroblock; 0073 and Fig. 1). There is no patentable difference between “deriving…and encoding” and “entropy-encoding”; or “outputting” and “transmitting.” Therefore, it would have been obvious at the time invention was filed to incorporate the video decoding/encoding method/medium of the patent with the signaling concepts suggested by Misra. The motivation would be to reduce the number of bits transmitted. 

Instant Application  17/563,135
Patent 9,883,185 (14/369,063)
21. A video encoding method, performed by an encoding apparatus, comprising: 
deriving entry point information specifying an entry point of for decoding at least one substream for a picture;
reconstructing a picture; 
deblocking filtering on the picture; 
encoding the entry point information to generate a bitstream; and 
outputting the generated bitstream, 

wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element representing the entry point of the substream when the number of the offset syntax elements is larger than 0, 
wherein the offset syntax element represents the number of bytes between the two entry points, 
wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, 

wherein the length syntax element represents a bits length of the offset syntax element, 


wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, 
wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and 
wherein the entry point information is configured in the slice header.

1. A video encoding method, performed by an encoding apparatus, comprising: 

entropy-encoding entry point information specifying an entry point for decoding of at least one substream for a picture; and








transmitting the entropy-encoded information through a bitstream, 


wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, 
wherein the entry point information includes an offset syntax element representing the entry point of the substream when the number of the offset syntax elements is larger than 0, 

wherein the offset syntax element represents a number of bytes between two entry points, 


wherein the entry point information includes a length syntax element specifying a bits length of the offset syntax element when the number of the offset syntax elements is larger than 0, 

wherein a value of the number syntax element and a value of the length syntax element are encoded based on ue(v) descriptor and a value of the offset syntax element is encoded based on u(v) descriptor, 



wherein the value of the length syntax element plus one corresponds to the bits length of the offset syntax element, and 

wherein the value of the number syntax element corresponds to the number of offset syntax elements in the slice header.

2. The video encoding method of claim 1, wherein the entry point information is transmitted via the slice header.
22. The method of claim 21, wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.  
7. The video decoding method of claim 4, wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.
23. The method of claim 22, wherein a maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded.  
8. The video decoding method of claim 7, wherein the maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded.
24. The method of claim 22, wherein a maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.  

9. The video decoding method of claim 7, wherein the maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.
25.  The method of claim 21, 
wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) sub streams.
6. The video decoding method of claim 4, wherein the offset syntax element represents the number of bytes between two entry points of two wavefront parallel processing (WPP) substreams.
26. A video decoding method, performed by a decoding apparatus, comprising: 
deriving entry point information specifying an entry point of a substream for a picture from a bitstream; 
decoding the substream based on the entry point information; 
reconstructing the picture; and 

deblocking filtering on the picture, 
wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element 
representing the entry point of the substream 
when the number of the offset syntax elements is larger than 0, 

wherein the offset syntax element represents the number of bytes between the two entry points, wherein the entry point information includes a length syntax element when the number of the offset syntax elements is larger than 0, wherein the length syntax element represents a bits length of the offset syntax element, 



wherein a value of the length syntax element plus one corresponds to the bits length of the offset syntax element, wherein a value of the number syntax element corresponds to the number of offset syntax elements in the slice header, and wherein the entry point information is configured in the slice header.
4. A video decoding method, performed by a decoding apparatus, comprising: receiving entry point information specifying an entry point for decoding of at least one substream for a picture; and decoding at least one substreams based on the entry point information, wherein the entry point information include a number syntax element representing a number of offset syntax elements in a slice header, wherein the entry point information includes an offset syntax element representing the entry point of the substream when the number of the offset syntax elements is larger than 0, wherein the offset syntax element represents a number of bytes between two entry points, wherein the entry point information includes a length syntax element specifying a bits length of the offset syntax element when the number of the offset syntax elements is larger than 0, wherein a value of the number syntax element and a value of the length syntax element are decoded based on ue(v) descriptor and a value of the offset syntax element is decoded based on u(v) descriptor, and wherein the value of the length syntax element plus one corresponds to the bits length of the offset syntax element, and wherein the value of the number syntax element corresponds to the number of offset syntax elements in the slice header.
5. The video decoding method of claim 4, wherein the entry point information is received via the slice header.
27.  The method of claim 26, 
wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.
7. The video decoding method of claim 4, wherein the number of the offset syntax elements is determined based on whether two or more tiles are present in the picture and whether rows of coding tree units in the picture are parallel decoded.
28.  The method of claim 27, 
wherein a maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded. 

8. The video decoding method of claim 7, wherein the maximum value of the number syntax element is determined as a number of the rows of coding tree units in the picture minus one when two or more tiles are not present in the picture and the rows of coding tree units are parallel decoded.
29.  The method of claim 27, wherein a maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.

9. The video decoding method of claim 7, wherein the maximum value of the number syntax element is determined as a number of tiles in the picture multiplied by a number of the rows of coding tree units minus one when two or more tiles are present in the picture and the rows of coding tree units are parallel decoded.
30.  The method of claim 26, wherein the offset syntax element represents the number of bytes between the two entry points of two wavefront parallel processing (WPP) substreams.
6. The video decoding method of claim 4, wherein the offset syntax element represents the number of bytes between two entry points of two wavefront parallel processing (WPP) substreams.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim 31 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Misra, et al., (U.S. Patent Application Publication No. 2013/0003830 A1), [hereinafter Misra].

Regarding claim 31, Misra discloses a non-transitory computer readable medium storing a bitstream ([0269] Some embodiments of the present invention may comprise a computer program product comprising a computer-readable storage medium having instructions stored thereon/in). Examiner notes there is no recitation of a processor or other element—merely data content, i.e., a bitstream.  Under MPEP 2111.05(III), these claims are merely machine-readable media.  The Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 31 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487